UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4042


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR VALLIN-JAUREGUI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00105-FL-3)


Submitted:   September 20, 2013           Decided:   October 15, 2013


Before DUNCAN, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, P.C., Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor Vallin-Jauregui appeals from his seventy-month

sentence following his guilty plea to assault causing serious

bodily injury, in violation of 18 U.S.C. § 2 and § 113(a)(6)

(2006).          Vallin-Jauregui         challenges              the    district       court’s

enhancement of his offense level based on his use of a dangerous

weapon during the assault, see U.S. Sentencing Guidelines Manual

(“USSG”) § 2A2.2(b)(2)(B) (2012), and the denial of his request

for a sentence below his Guidelines range.                         We affirm.

            When       assessing    a    challenge          to    the    district      court’s

application of the Guidelines, we review factual findings for

clear error and legal conclusions de novo.                               United States v.

Alvarado    Perez,       609 F.3d 609,         612   (4th       Cir.   2010).        The

Sentencing       Guidelines        define         a     dangerous        weapon       as    “an

instrument capable of inflicting death or serious bodily injury”

or an object closely resembling such an instrument.                                   See USSG

§ 2A2.2    cmt.    n.1    (looking       to       USSG      § 1B1.1      cmt.   n.1(D)       for

definition of “dangerous weapon”).                       “Serious bodily injury” is

defined    as     “injury      involving       extreme           physical     pain     or   the

protracted impairment of a function of a bodily member, organ,

or mental faculty; or requiring medical intervention such as

surgery,    hospitalization,            or   physical        rehabilitation.”               USSG

§ 1B1.1 cmt. n.1(L).             “[W]hat constitutes a dangerous weapon

depends    not    on    the    object’s       intrinsic          character      but    on    its

                                              2
capacity,       given    the       manner    of       its    use,    to     endanger    life    or

inflict serious physical harm.”                        United States v. Sturgis, 48
F.3d 784,    787      (4th       Cir.     1995)         (internal        quotation      marks

omitted).

              Here,      Vallin-Jauregui’s              victim        was     repeatedly       and

forcefully       struck       with    a    bar    of    soap        inserted    into    a   sock.

Under such circumstances, we conclude the district court did not

err    in       finding        that         Vallin-Jauregui’s               improvised       club

constituted a dangerous weapon.                        United States v. Passaro, 577
F.3d 207,     222     (4th       Cir.     2009)      (“The        Guideline[s]-sanctioned

definition of dangerous weapon encompasses an extremely broad

range of instrumentalities.”); see Tolliver v. Sheets, 594 F.3d
900, 911 n.3 (6th Cir. 2010) (noting that sock containing bars

of soap could be considered deadly weapon); United States v.

Daulton, 488 F.2d 524, 524-25 (5th Cir. 1973) (stating that bars

of soap wrapped in towel and swung like club was potentially

deadly    weapon).            We   also     reject      Vallin-Jauregui’s           suggestion

that § 2A2.2(b)(2)(B) should not be applied in the absence of

evidence      that      the    dangerous          weapon       in     fact     caused    serious

injury.          Because       the        district          court     properly     relied      on

judicially found facts at sentencing, the district court did not

err in the calculation of Vallin-Jauregui’s Guidelines range.

United States v. Benkahla, 530 F.3d 300, 312 (4th Cir. 2008).



                                                  3
            Finally,   Vallin-Jaurequi        asserts    the   district     court

abused its    discretion     in    denying    his   request    for   a   downward

variance.    Our review of the record leads us to conclude that

the   district     court   adequately       addressed    the   request    for   a

variance and did not rely on clearly erroneous facts in denying

it.   Thus, the sentence imposed is reasonable.

            Accordingly, we affirm the district court’s judgment.

See United States v. Lynn, 592 F.3d 572, 576, 578 (4th Cir.

2010)   (stating    standard      of   review).     We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                        4